DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because FIGS. 1A, 1B, 4A, and 4B include reference characters (M and 1) that are improperly underlined. Reference characters should only be underlined when they are placed directly on top of the element they depict, otherwise they should just have a lead line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:
Page 6, paragraph 26, “The cushion element 133 is disposed on two sides” should be changed to --The cushion elements 133 are disposed on two sides--.  
Appropriate correction is required.

Claim Objections
Claim10 is objected to because of the following informalities:  
Lines 6-7, “the cushion element is disposed on two sides” should be changed to --the cushion elements are disposed on two sides--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 18 recites the limitation "the chair" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if the “chair” is the same as the previously recited “seat” in line 1.  For examination purposes, they are assumed to be the same.  Clarification is required.
Claim 19 recites the limitation "the chair" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear if the “chair” is the same as the previously recited “seat” in line 1.  For examination purposes, they are assumed to be the same.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renke (DE-3720368 A1).
	Claim 1: Renke discloses a walker comprising: a walker body (central element to which 20, 18, 16 and 12 are connected to); 3a handle unit (20 and 18), connected to the walker body; 4a first wheel unit (16, 14), connected to the walker body; and 5a second wheel unit (12, 10), connected to the walker body, wherein in an auxiliary 6mode (FIG. 
	Claim 2: Renke discloses a gear set (30, 32, 28), wherein the 2gear set is connected to the walker body (FIG. 1), the handle unit is connected to the gear set (18 is connected to 28), 3and the second wheel unit is connected to the gear set (12 is connected to 30).

Claim(s) 1, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janeczek (US-9849057 B1).
Claim 1: Janeczek discloses a walker comprising: a walker body (102, 104); 3a handle unit (120), connected to the walker body; 4a first wheel unit (110, 124), connected to the walker body; and 5a second wheel unit (142, 148), connected to the walker body, wherein in an auxiliary 6mode (FIG. 3), a first gap is formed between the first wheel unit and the second 7wheel unit, and in a driving mode (FIG. 1), a second gap is formed between the 8first wheel unit and the second wheel unit, and the first gap is smaller 9than the second gap (as seen when comparing placement of wheels in FIG. 1 versus FIG. 3).
Claims 18 and 19: Janeczek discloses a chair having a seat and a back wherein, the back can be oriented in either direction (FIGS. 5 and 6). 

Allowable Subject Matter
Claims 3-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                             


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636